BaRNHill, J.,
concurring: The appellant does not challenge the right of defendant to appeal herein. I doubt that the Court should dismiss ex mero motu. Hence, on this record, I am in- full accord with the majority opinion. At the same time I deem it not amiss to call attention to provisions for appeal from orders of the Utilities Commission. As the Commission acts both as a court under the Utilities Commission Act and as an administrative agency under the Motor Bus Act, the distinctions drawn in the several statutes are important.
The Corporation Commission was created in 1899 and was charged with the duty of supervising railroad, telephone and telegraph, and certain other gwasi-public corporations, as to rates charged and services rendered. Ch. 164, Public Laws 1899. By various amendments to this Act this supervisory power has been extended to include practically all other public service corporations other than motor bus companies using the public highways.
All the corporations brought under the supervision of the Corporation Commission by this Act, as amended, procure their franchise or license from a governmental agency other than the Commission, and the power of the Commission is limited to the supervision and control over rates charged and services rendered by operating corporations.
The original Act, chapter 164, Public'Laws of 1899, provides that any person affected thereby may appeal from “all decisions or determi*692nations” of the Commission. This provision is brought forward by reference or otherwise in each of the amendatory Acts, the last of which was chapter 127, Public Laws of 1913. When the Act was codified this provision for appeal was set forth as an independent section (1097) of chapter 21, Consolidated Statutes of 1919.
Considered alone and unrelated to other sections of the same chapter, C. S., 1097, appears to give the right of appeal from all orders and decrees of the Corporation Commission without regard to the subject matter of the order or the source of power under which the Commission acts. It is apparent from the reading of Utilities Commission v. Coach Co., 216 N. C., 325, 4 S. E. (2d), 897, that this fact led to the decision in that case.
But even as codified, this section is a mere part of the composite whole. The other sections of the same chapter are pari materia, and must be considered in construing the meaning of its language. When so construed the original provision has not been modified or enlarged. The party affected may appeal from any order or decree made by the Commission in relation to “rates charged or services rendered” under the power conferred by the terms of the Act. The power thus conferred relates exclusively to operating public service corporations.
By chapter 134, Public Laws of 1933, the Corporation Commission was abolished and the Utilities Commission was created in its stead. Under the terms of this Act the new Commission was given regulatory and supervisory power over operating public service corporations other than motor bus companies. No power to grant franchises is therein contained. The right of appeal, however, is restated and redefined: “From the decision of said Utilities Commissioner, or the said Utilities Commission, any party to said proceeding may appeal to the Superior Court at term as designated in and under the rules of procedure required by section(s) 1097, 1098, 1099, 1100, 1101, 1102, Consolidated Statutes, said appeal to be prosecuted and the said matter and controversy there to be heard and disposed of as is now provided by law, and upon such appeal being taken, it shall be the duty of the Utilities Commission to certify its decision and rulings to the said Superior Court as now provided by law.” Sec. 12. Thus only the procedural provisions of the named sections of the Consolidated Statutes are retained.
Neither the Corporation Commission Act nor the Utilities Commission Act vests the Commission with power to grant franchises to motor bus companies. Hence the right of appeal contained in' the Corporation Commission Act and redefined in the Utilities .Commission Act has no relation to orders or decisions under the Motor Bus Act, except, perhaps, orders concerning rates and services. Sec. 1, ch. 307, Bublic Laws 1933. *693Certainly it does not apply to tbe discretionary power to grant or to deny a franchise, conferred on tbe Commission by tbe Bus Act.
In proceeding under tbe powers conferred by tbe Acts heretofore discussed, 'the Commission deals with rates charged and services rendered by operating corporations. This usually affects property rights. In respect thereto tbe Utilities Commission is made a court of record. Sec. 9, ch. 134, Public Laws 1933. Hence, provision for appeal from its orders and decrees in regard thereto was to be expected.
When, however, the Commission as an administrative agency of the Legislature comes to act on applications for franchises to operate motor buses, its authority stems from a separate and distinct Act which is not amendatory, and constitutes no part, of the Utilities Commission statute. Under no rule of construction known to me can the provisions of chapter 134, Public Laws of 1933, be said’to form a part of this statute. On the contrary, we must look exclusively to this and amendatory acts to ascertain what right of appeal, if any, exists.
The first Act, ch. 50, Public Laws 1925, was revised and re-enacted in 1921. Ch. 136, Public Laws 1927. This statute as amended constitutes our motor bus law and is known as the Bus Act. It contains provision for appeal which is controlling. “The holder of such certificate” shall have the right of appeal to the Superior Court. Sec. 8.
This statute was substantially amended in 1937. Ch. 247, Public Laws 1937. The amended Act contains the following: "Provided the holder of any certificate, franchise, or license ivhose certificate, franchise, or license is ordered canceled hereunder shall have the right of appeal to the Superior Court as is now provided by law for appeals from the Commission.” Sec. 4.
Thus the holders of certificates, franchises, or licenses are given the right to appeal. Applicants for franchises are not. Exyressio unius est exclusio alterius.
The distinction drawn by the Legislature is logical and sound. Clearly, orders which affect a holder of a certificate or franchise affect rights. On the other hand, the business of carrying passengers and freight for hire by motor vehicles over and along the public highways is a privilege, the licensing of which is peculiarly and exclusively a legislative prerogative. The privilege may be granted or withheld at the will of the General Assembly. It may, in its discretion, create an administrative agency to perform this purely administrative function. This it has elected to do. "When the Commission as the agency thus set up passes upon applications for a franchise to use the public roads for commercial purposes it acts as a fact-finding administrative agency of the State. No legal or property right of the applicant is involved. He suffers no injury when and if his application is denied. His only right is to require *694the Commission to act in good faith. Pue v. Hood, Comr. of Banks, 222 N. C., 310. Even if, “in the judgment of the Commission,” public convenience and necessity requires additional service, he cannot demand judgment in his favor. He must still depend upon the grace of the Legislature as administered by the Commission. Secs. 3 (c), 3 (f), ch. 136, Public Laws 1927; sec. 1, ch. 440, Public Laws 1933.
The legislative and judicial branches of government are separate and distinct agencies of government. The granting of franchises is exclusively legislative. It would be most unusual for the Legislature to surrender this prerogative to the courts, even as appellate supervisory agencies. We should not so hold without a clear -and unequivocal declaration of such intent to that end. To my mind the contrary intent definitely appears.
Under the express language of the motor bus law the power of the Commission to grant franchises to a passenger or freight carrying corporation involves the exercise of discretion and judgment.
“After such hearing, the Commission may issue the license certificate, or refuse to issue it, or may issue it with modifications and upon such terms and conditions as in its judgment the public convenience and necessity may require.” Sec. 3 (c), ch. 136, Public Laws 1927.
“The Commission shall not refuse to grant a franchise certificate, upon the original application, to any applicant for the transportation of property solely because of multiplicity of similar operators over such proposed route, but the Commission shall refuse any application for a passenger franchise certificate over a route where there has already been established one or more passenger lines, unless it is shown to the satisfaction of the Commission that the existing operations are not providing sufficient service to reasonably meet the public convenience and necessity, and the existing operators, after thirty days notice, fail to provide the service required by the Commission.” Sec. 3 (f), ch. 136, Public Laws 1927. The first provision of sec. 3 (f) above quoted was expressly repealed in 1933, and the following was substituted: “The Commission may refuse to grant any application for a franchise certificate where the granting of such application would duplicate, in whole or in part, a previously authorized, similar class of service.” Sec. 1, ch. 440, Public Laws 1933.
The terms “to the satisfaction of,” “as in its judgment,” “may issue . . . or refuse to issue” and, “may refuse to grant” clearly import the exercise of discretion and judgment. We have consistently held that the courts will not review or reverse the exercise of discretionary power by an administrative agency except upon a showing of capricious, unreasonable, or arbitrary action, or disregard of law. Pue v. Hood, Comr. of Banks, supra.
*695In. any event, conceding arguendo tbe right of appeal, there is no issue of fact to be submitted to a jury. The right to trial by jury applies exclusively to actions in which legal rights are involved. Art. I, sec. 19, N. C. Const.; Groves v. Ware, 182 N. C., 553, 109 S. E., 568; R. R. v. Parker, 105 N. C., 246, 11 S. E., 328; McInnish v. Board of Education, 187 N. C., 494, 122 S. E., 182; Comrs. v. George, 182 N. C., 414, 109 S. E., 77; Hagler v. Highway Commission, 200 N. C., 733, 158 S. E., 383; Mountain Timber Co. v. Washington, 243 U. S., 219, 61 L. Ed., 685; Andrews v. Pritchett, 66 N. C., 387; Cozad v. Johnson, 171 N. C., 637, 89 S. E., 37; 31 Am. Jur., 557 (see n. 6 for other authorities from U. S. and many state courts). The Constitution, Art. I, sec. 19, guarantees the right to trial by jury only in controversies respecting property, and then only in cases where under the common law the demand that the facts should be found could not have been refused. R. R. v. Parker, supra.
If we are to extend the right of appeal to an applicant for license, then the provision that “the order of the Commission shall be deemed prima facie reasonable and just” raises the question to be decided on appeal: Is the order in fact unreasonable and unjust? It is upon this basis that the appeal herein is decided. In the absence of any challenge of the right of appeal, I concur.
It may be well to note here that in neither the Utilities Commission Act nor in the Motor Bus Act is there any reference to “trial by jury” or “trial de novo.” These terms have been engrafted upon the law by judicial interpretation.
'WiNBOR.NE and DeNNY, JJ., join in this opinion.